DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the term “disclosure”.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-14, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Bouzige (US Patent Application Publication 2021/0378890).
	Re claim 1, Bouzige discloses a vehicle parcel tray system, comprising a closure member (2R, figure 2), a parcel tray (38 is capable of carrying parcels) mounted to the closure member; and an actuator system (52, 54) adapted to move the closure member and the parcel tray in unison with one another.
	Re claim 2, the closure member is a vehicle side door (as shown in figure 2).
	Re claim 3, the parcel tray is mounted to the closure member by an attaching plate (the vertical portion 34).
	Re claim 4, the actuator system includes an electric linear actuator, a roller wheel assembly, and a track.
	Re claim 11, the parcel tray includes a platform (38) and at least one shelving unit (36).
	Re claim 12, a control module (4) configured to control movement of the closure member and the parcel tray in unison with one another as part of an automated delivery process (the device is capable of being used in a delivery).
	Re claim 13, Bouzige discloses a vehicle, comprising a vehicle body (1), a closure member (2R, figure 2) pivotably mounted relative to the vehicle body, a parcel tray (38) mounted relative to the closure member; and an electric actuator system (52, 54) configured to move the closure member and the parcel tray in unison with one another over a range of motion between a closed position and an open position.
	Re claim 14, the vehicle is an autonomous vehicle (see paragraph 0035).
	Re claim 19, a control module (4) configured to command the electric actuator system to move the closure member and the parcel tray in unison in response to receiving a predefined prompt that indicates an authorized user desires to exchange an item with the vehicle.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bouzige (US Patent Application Publication 2021/0378890).
	Bouzige discloses all the limitations of the claims, as applied above, except for the parcel tray being supported relative to a structure of the vehicle body by at least two support devices.
	The examiner takes Official Notice that the use of two door hinges per door is common in vehicle doors.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle parcel tray system, such as that disclosed by Bouzige, to have the parcel tray be supported relative to a structure of the vehicle body by at least two support devices, in this case door hinges, as is old and well known in the art in order to securely mount the door for opening and closing. 

Allowable Subject Matter
Claims 5-8, 10, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle door and shelf systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

May 19, 2022